 1
     DATED this 2-_ day';/ June, 2021

                       -4--L�
 2
 3            By
                   / Sam A. Eidy
 4                   421 Michigan Street - Suite D
                     Toledo, Ohio 43604
 5
 6
 7                                                                Alex Varonos
                     Authorized Agent for L 9, Inc. d/b/a        P1inted Name
 8                   Kleantech Systems a/k/a Kcantech Anti- Viral Systems.
                     4625 West Ncvso Drive, Suite 2 & 3
 9                   Las Vegas, Nevada 89103
10   DATED this _l_ day of June, 2021
ti
12            By:
                     Ivan Jack8on.
13                   4625 West Nevso Drive, Suite 2 & 3
                     Las Vegas, Nevada 89103
14
15
                                                   ORDER
16
            Based on the parties' stipulation, this Court hereby orders that all of the money that Plaintiff
)7
     WELLS FARGO, N.A. interplead with the Court in this matter and any interest that has accrued
18
     be returned to Defendant BLUMERQ INVESTMENTS, LLC.
19
20          IT IS HEREBY ORDERED ADJUDGED AND DECREED the Court Clerk is hereby

21   directed to issue a check payable to Blumerq Investments, LLC and mail it to Blumcrq
22   Investments, LLC, Attn: Bala Palanisamy, 1732 Summerfield Cir., Brea, California, 92821 fi.)r the
23
     full amount that has been interplead in this dispute plus all accrued interest.
24
                                                IT JS SO ORDERED
25
26                                                            6/3/2021
                                             By: ________________      _
                                                 Judge   Date
27

28

                                             Page 3 of3
